 ADVANCED TELEPHONICS
, INC
. 317
Advanced Telephonics, Inc
. and
 Communications 
Workers of America, Local 1109, AFLŒCIO.
 Case 2ŒCAŒ35699
 February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER
 The General Counsel seeks a default judgment
1 in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on August 8, 2003, the General Counsel issued the 
complaint on October 31, 2003, against Advanced Tele-
phonics, Inc., the Respondent, alleging that it has refused 
to bargain with the Union in violation of Section 8(a)(1) 
and (5) of the Act by failing to make contributions to  

union benefit funds and to remit deducted dues to the 
Union.  The Respondent failed to file an answer.   
On January 2, 2004, the General Counsel filed a Mo-
tion for Summary Judgment and Memorandum in Sup-

port with the Board.  On January 6, 2004, the Board is-
sued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  The Respondent filed no response.  The alle-
gations in the motion are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was filed by November 14, 2003, 
all the allegations in the complaint would be considered 
admitted.  Further, the undisputed allegations in the Gen-

eral Counsel™s motion disclose that the Region, by letter 
dated December 1, 2003, no
tified the Respondent that 
unless an answer was received by December 15, 2003, a 
motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer,
2 we grant the General Coun-
                                                          
                                                                                             
1 The General Counsel™s motion requests summary judgment on the 
ground that the Respondent has failed to file an answer to the com-
plaint.  Accordingly, we construe the General Counsel™s motion as a 

motion for default judgment. 
2 Both the complaint and the Dece
mber 1 letter were served on the 
Respondent by certified mail, return 
receipt requested, but no return 
receipt was received.  It is well settled that a respondent™s failure or 
refusal to claim certified mail or 
to provide for receiving appropriate 
service cannot serve to defeat the purposes of the Act.  See 
I.C.E. Elec-
tric, Inc., 339 NLRB 247 fn. 2 (2003), and cases cited there.  Further, 
sel™s motion for default judgment with respect to the Re-
spondent™s alleged failure to make benefit fund contribu-
tions.  However, as fully discussed below, we deny the 
motion for default judgment with respect to the Respon-

dent™s alleged failure to remit deducted dues, since the 
allegations are ambiguous or inconsistent, thereby mak-
ing it impossible to determine whether the conduct vio-

lated Section 8(a)(5) as alle
ged and what the appropriate 
remedy should be. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I. JURISDICTION
 At all material times, the Respondent, with offices at 
250 West 49th Street, New York, New York, has been 

engaged in the sale and service of telecommunications 

equipment.  
Annually, the Respondent, in conducting its business 
operations described above, has sold goods and services 

valued in excess of $50,000 directly to enterprises lo-
cated outside the State of New York. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that Communications Workers of 
America, Local 1109, AFLŒCIO is a labor organization 

within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 The following employees of the Respondent (the unit), 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act:  All full-time and regular part-time employees (em-

ployed in the States of New York, New Jersey, and 
Connecticut) excluding clerical employees and supervi-
sors as defined by the Labor-Management Relations 

Act of 1947, as amended. 
 At all material times, the Union has been the desig-
nated exclusive collective-ba
rgaining representative of 
the unit and the Union has been
 recognized as the exclu-
sive representative by the Respondent.  This recognition 

has been embodied in successive collective-bargaining 
agreements, the most recent of
 which was effective from 
February 13, 2000, through February 12, 2003. 
At all material times, based on Section 9(a) of the Act, 
the Union has been the excl
usive collective-bargaining 
representative of the unit. 
 the December 1 letter was also serv
ed by regular mail, and the letter 
was not returned.  The fa
ilure of the Postal Service to return documents 
served by regular mail indicates actual receipt.  Id.   
341 NLRB No. 40 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 318 
A. Failure to Make Benefit Fund Contributions 
The complaint alleges, and in
 the absence of an answer 
we find, that since about May 20, 2003, the Respondent 
has ceased making contributi
ons to the Communications 
Workers Local 1109 Pension Fund and the Communica-
tions Workers Local 1109 Welf
are Fund as required un-
der the terms of the most 
recent collective-bargaining 
agreement between the Union and the Respondent.  This 

subject relates to wages, hours, and other terms and con-
ditions of employment of the unit and is a mandatory 

subject for the purposes of 
collective bargaining.  Fur-
ther, the Respondent engaged in
 the conduct described 
above without prior notice to the Union and
 without af-
fording the Union an opportunity to bargain with the 

Respondent with respect to this conduct.  Accordingly, 

the Respondent thereby refused to bargain in violation of 
Section 8(a)(5) and (1) of the Act. 
B. Failure to Remit Du
es Deducted From Em-
ployee Paychecks 
The complaint further alleges that, since in or around 
April 2003, the Respondent has ceased remitting to the 
Union dues payments deducted from employee pay-
checks.  The complaint alleges that this is a mandatory 
subject for the purposes of co
llective bargaining, that the 
Respondent engaged in this conduct without prior notice 
to the Union and without affording the Union an oppor-
tunity to bargain, and that the Respondent thereby re-

fused to bargain with the Union in violation of Section 
8(a)(5) of the Act.
3  The General Counsel™s brief in sup-
port of the motion for default judgment likewise urges us 
to find that the Respondent™s alleged failure to continue 
remitting deducted dues without the Union™s consent 
violated Section 8(a)(5), citing 
Talaco Communications, 
Inc., 321 NLRB 762 (1996).  For the reasons set forth 
below, however, we decline to grant default judgment 

with respect to this allegation and shall remand it for 
further appropriate action. 
Talaco Communications, 
supra,
 was a default-judg-
ment proceeding in which the complaint alleged that the 

respondent employer had failed to remit dues to the un-
ion that were deducted both 
during and after the term of 
the parties™ collective-bargai
ning agreement.  With re-
spect to dues deducted from employee paychecks during 

the term of the agreement, 
the Board held, in accordance 
with longstanding precedent, that the employer™s failure 
                                                          
 3 The complaint actually alleges that the Respondent™s refusal to 
bargain violated ﬁSection 8(a)(1) an
d (5) of the Act.ﬂ  However, the 
8(a)(1) allegation appears to be a 
derivative of the 8(a)(5) allegation 
rather than an independent 8(
a)(1) allegation.  See, e.g., 
ABF Freight 
System, Inc., 325 NLRB 546 fn. 3 (1998); 
T.L.C. St. Petersburg, Inc.
, 307 NLRB 605, 607 fn. 1 (1992), enfd. mem. 985 F.2d 579 (11th Cir. 
1993).
 to remit the deducted dues to the union constituted an 
unlawful refusal to bargain in violation of Section 8(a)(5) 
of the Act.  The Board therefore ordered the employer to 
remit the withheld dues to the union as required by the 

agreement. 
In contrast, with respect to dues deducted from em-
ployee paychecks after the parties™ contract expired, the 

Board held that the employer™s retention of the deducted 
dues violated Section 8(a)(1), 
rather than Section 8(a)(5) 
of the Act.  The Board cited well-established precedent 
holding that an employer™s obligation to abide by the 
terms of a dues-checkoff prov
ision ceases with the expi-
ration of the contract.  The 
Board found that once an em-
ployer deducts dues from employees™ paychecks, how-
ever, it is not entitled to keep the money for itself.  If the 
dues were deducted pursuant to valid checkoff authoriza-
tions that have not expired or been revoked, the union is 
entitled to the money.  If, on the other hand, the employ-

ees™ checkoff authorizations expired or were revoked 
after contract expiration, then the employees are entitled 
to the money.  The Board found that, in either event, the 

employer™s retention of the checked-off dues interferes 
with, restrains, or coerces employees in the exercise of 
their Section 7 rights to join and assist a labor organiza-

tion in violation of Section 8(a)(1) of the Act.  The Board 
therefore ordered the respond
ent employer to remit the 
deducted dues to the union, 
or to the employees, depend-
ing on whether the employees™ checkoff authorizations 

had expired or were revoked after contract expiration, an 
issue which the Board left to be determined in the com-

pliance proceeding.  See 
321 NLRB at 763Œ764.  Ac-
cord: Able Aluminum Co., 
321 NLRB 1071 (1996), and 
Valley Stream Aluminum, Inc.
, 321 NLRB 1076 (1996).  
As indicated above, here the complaint alleges that the 
parties™ contract expired on February 12, 2003, and that, 
since around April 2003 (i.e., beginning over a month 
later), the Respondent ceased 
remitting to the Union dues 
payments deducted from employee paychecks.  On its 
face, this allegation indicates
 that the Respondent both deducted the dues and failed to remit them after the con-

tract expired in February 2003.  And, as discussed above, 

Talaco Communications
 holds that such conduct violates 
Section 8(a)(1) rather than S
ection 8(a)(5), and that the 
appropriate remedy is to require the deducted dues to be 

remitted to the Union or to the employees, depending on 
whether the employees™ checkoff authorizations had ex-
pired or been revoked. 
Since the complaint alleges that this conduct consti-
tuted a refusal to bargain in violation of Section 8(a)(5) 

and the General Counsel™s motion for default judgment 

makes the same assertion, citing 
Talaco Communica-
tions
, it appears that either: (1) the General Counsel actu-
 ADVANCED TELEPHONICS
, INC
. 319
ally intended to allege that the Respondent failed to remit 
dues that were deducted before, 
rather than after, contract 
expiration; or (2) the General Counsel has incorrectly 

pleaded the allegation as an 8(a)(5) violation rather than 

an 8(a)(1) violation.  As we are unable to determine 
which of these alternatives 
is correct, and, therefore, 
what the appropriate violation and remedy should be, we 
deny the General Counsel™s motion for default judgment 
with respect to this allegation and remand it for further 
appropriate action.4  Nothing herein will require a hear-
ing on remand if, in the event of an amendment to the 
complaint, the Respondent again fails to answer, thereby 
admitting evidence that woul
d permit the Board to find 
the violations alleged and order an appropriate remedy.  

In such circumstances, the 
General Counsel may file a 
new motion for default judgment with respect to the 
amended complaint allegations.  
 CONCLUSION OF 
LAW By failing, since May 20, 2003, to make contributions 
to the Union Pension and Welfare Funds as required un-
der the terms of the parties™ most recent collective-

bargaining agreement, the Respondent has been failing 
and refusing to bargain coll
ectively with the exclusive 
collective-bargaining representative of its employees, 
and has thereby engaged in unfair labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent vi
olated Section 8(a)(5) and 
(1) of the Act by failing to make required contributions 
to the Union Pension and Welfare Funds since about 

May 20, 2003, we shall order the Respondent to make 
whole its unit employees by making all required contri-
butions to those funds that have not been made since that 
date, including any additional amounts due the funds in 
accordance with 
Merryweather Optical Co., 240 NLRB 
1213, 1216 fn. 6 (1979).  The Respondent shall also re-
imburse unit employees for any expenses ensuing from 
its failure to make the required benefit fund contribu-
tions, as set forth in 
Kraft Plumbing & 
Heating, 252 
NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 
1981), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).
5                                                             
                                                                                             
4 See generally Michigan, Inn
, 340 NLRB No. 115 (2003), and cases 
cited therein. 5 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fu
nd in lieu of the Respondent™s delin-
ORDER The National Labor Relations Board orders that the 
Respondent, Advanced Tele
phonics, Inc., New York, 
New York, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Failing to make required contributions to the 
Communications Workers Local 1109 Pension and Wel-
fare Funds on behalf of employees in the following ap-
propriate unit:   
 All full-time and regular part-time employees (em-

ployed in the States of New York, New Jersey, and 
Connecticut) excluding clerical employees and supervi-
sors as defined by the Labor-Management Relations 

Act of 1947, as amended. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make all required contributions to the Union Pen-
sion and Welfare Funds that have not been made on be-

half of unit employees since May 20, 2003, and reim-
burse the unit employees for any expenses resulting from 
its failure to make the required contributions, with inter-

est, in the manner set forth in the remedy section of this 
Decision. (b) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(c) Within 14 days after service by the Region, post at 
its facility in New York, New York, copies of the at-

tached notice marked ﬁAppendix.ﬂ
6  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 2, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
 quent contributions during the period of the delinquency, the Respon-
dent will reimburse the employee, but the amount of such reimburse-
ment will constitute a setoff to the amount that the Respondent other-

wise owes the fund. 
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 320 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since April 2003. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 

comply. 
 MEMBER LIEBMAN, dissenting in part. 
I would grant default judgment in favor of the General 
Counsel without the need for a remand on the dues alle-

gation of the complaint.  In my view, the complaint 

clearly alleges that since Ap
ril 2003 (postcontract expira-
tion), the Respondent ceased 
remitting to the Union dues 
payments deducted from employee paychecks.  Although 

the complaint alleges that this conduct violated Section 
8(a)(1) and (5) under a refusal to bargain theory, the 
Board can find and remedy an independent violation of 

Section 8(a)(1) under a more limited theory of violation 
that is encompassed within the complaint™s broader the-
ory.  
It is true that the General Counsel™s memorandum in 
support of its Motion for Summary Judgment cites 
Ta-laco
 Communications, Inc
., 321 NLRB 762 (1996), 
where the Board held that the respondent™s postcontract 
failure to remit dues violated not Section 8(a)(5), but 

rather Section 8(a)(1), on the theory that it interfered 
with, restrained, or coerced em
ployees in the exercise of 
their Section 7 rights.
1  There is therefore, as the major-
ity describes, some ambiguity in the complaint.  None-

theless, the complaint seems 
clearly to involve a postcon-
tract expiration withholding of dues.  And the appropri-
ate 8(a)(1) violation is expr
essly encompassed within the 
broader refusal to bargain theory alleged.  Thus, 
Talaco 
states that by failing to remit dues withheld 
during the 
contract term
 the respondent has refused to bargain col-
lectively and ﬁhas interfered with, restrained, and coerced 
                                                          
 1 The decision in Talaco, is seemingly inconsistent with other prece-
dent, which 
Talaco neither discusses nor even cites.  See, e.g., 
Mara-mont Corp., 
317 NLRB 1035 (1995), finding that failure to remit with-
held dues to the union either during contract term or postcontract ter-
mination violates Sec. 8(a)(5) and (1). 
its employees in the exercise of their Section 7 rights.ﬂ  
Id. at 763.  I would therefore not find that the General 
Counsel™s failure to independently allege the 8(a)(1) vio-
lation compels a remand. 
The only real issue of substance before us is whether 
the dues were deducted pursuant to valid, unexpired, and 

unrevoked employee checkoff authorizations, and, thus, 

whether the dues money is properly payable to the Union 
or the employees.  As in 
Talaco 
itself, this determination 
may be made at the compliance stage.   
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail to make required contributions to the 
Communications Workers Local 1109 Pension and Wel-
fare Funds on behalf of employees in the following ap-
propriate unit:   
 All full-time and regular part-time employees (em-

ployed in the States of New York, New Jersey, and 
Connecticut) excluding clerical employees and supervi-
sors as defined by the Labor-Management Relations 

Act of 1947, as amended. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL make all required contributions to the Union 
Pension and Welfare Funds that have not been made on 
behalf of unit employees since May 20, 2003, and 
WE WILL
 reimburse the unit employees for any expenses re-
sulting from our failure to make the required contribu-

tions, with interest. 
 ADVANCED 
TELEPHONICS
, INC.  